OPINION — AG — ** COURT ON THE JUDICIARY — POWER ** THE COURT ON THE JUDICIARY HAS THE POWER TO ENTERTAIN PROCEEDINGS ON A PETITION DIRECTED AGAINST A RETIRED JUDGE. SINCE A RETIRED JUDGE IS STILL PART OF THE JUDICIAL SYSTEM IN THAT HE MAY BE ASSIGNED JUDICIAL DUTIES, HE MAY BE REMOVED FROM THE SYSTEM AND THE SANCTION THAT HE BE QUALIFIED FROM HOLDING AN OFFICE OF HONOR, TRUST OR PROFIT IN THE FUTURE MAY BE IMPOSED IN THE JUDGEMENT OF THE COURT. THE COURT ON THE JUDICIARY MAY NOT ENTERTAIN PROCEEDINGS AGAINST A FORMER JUDGE WHO IS NOT A RETIRANT. CITE: ARTICLE VIIA, SECTION 4, 20 Ohio St. 1971 1107 [20-1107] (MICHAEL CAUTHRON)